DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 1 lacks descriptive legends as required by 37 CFR 1.84 (o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the remote wireless network must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Nowhere in the description or drawings is there any mention of detection elements attached to the hands of the user.  The only attachment mechanism is in relation to the embodiment described in Figures 4-6, wherein the detection device is attached to the bill of a cap.
Also, the description does not fully teach or explain how the alert notification member is operable without user interaction as opposed to inoperable without user interaction.  These two terms suggest there is a difference in operation of the system, such as a power switch that must be activated for the notification to be operable.  This would be opposed to an automation activation, which then would not require user interaction to operate.  However, no such description or detail is recited in the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 19-26 are rejected as being dependent upon a rejected base claim.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 11, Line 6:  The phrase “two are more” should be replaced with –two or more--.
Paragraph 17, Line 14:  There is no period at the end of the sentence.
Paragraph 28, Line 4:  A verb –is—is needed before the word “clipped”.
Paragraph 29, Line 2:  The inverted position of the cap is shown in Figure 5, not Figure 3.
Paragraph 29, Line 5:  The detached device is shown in Figure 6, not Figure 5.
Paragraph 29, Line 6:  The cap is shown in Figures 4-5, not Figures 3-4.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 11, 12, 15-20, 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hathorn [US 2016/0140830].
For claim 1, the personal proximity alert device (Abstract: generate an alert) taught by Hathorn comprises a detection member (hand modules 101 and face modules 103 with proximity determining modules 1518 and 1618) and an alert notification member (Nos. 1516 and 1616) that communicate cooperatively to activate an audible, visual or tactile alert to a user (Paragraph 25: LED lights, auditory sounds, vibration) whenever a hand of the user is moved toward the face of the user (Abstract: generate an alert when the hand module comes within a predefined range of the face module).
For claim 2, the user of Hathorn is alerted sufficiently in advance of any physical contact between the hand and face of the user (Paragraph 28: capable of alerting the user in a timely manner when the proximity reaches a certain threshold) that the user is able to control the movement of the hand to prevent such physical contact from occurring (Paragraph 5: designed to minimize inadvertent face-hand contact).
For claim 3, the system taught by Hathorn both a power supply (Nos. 1508 and 1608) and a processor (Nos. 1504 and 1604) coupled to the detection member and notification member (See figures 15 and 16).
For claim 6, Figures 5-9 and Figures 10-12 of Hathorn depict the hand module and face module wearable by the user.
For claim 7, the hand module of Hathorn may be integrated into rings, bracelets, watches and gloves (Paragraph 24).  The face module of Hathorn may be configured as a pin, button, or lapel worn in clothing (Paragraph 27).
For claim 8, the face module of Hathorn may incorporate an accelerometer and gyroscope to measure hand motion and orientation (Paragraph 25).
For claim 9, Figure 1 of Hathorn depicts two separate hand modules (No. 101) attached near the hands of the user.
For claim 11, the hand modules of Hathorn may be passive (Paragraph 24) that no require no power source and are not likely to serve as a node in a network.
For claim 12, the face module of Hathorn also includes a power on/option button (No. 107) to be activated by the user.
For claim 15, Figure 11 of Hathorn depicts the face module (No 103) attached to clothing or a stethoscope (Paragraph 27).
For claim 16, the personal proximity alert device (Abstract: generate an alert) of Hathorn detects a finger, thumb, or hand of a user (using proximity determining modules 1518 and 1618) moving into a personal protection zone around the facial area of a user (Abstract: generate an alert when the hand module comes within a predefined range of the face module) and alerts the user to pending physical contact (Paragraph 28: capable of alerting the user in a timely manner when the proximity between the hand and face modules reaches a certain threshold) before such contact occurs.
For claim 17, the user of Hathorn is alerted sufficiently in advance of any physical contact between the hand and face of the user (Paragraph 28: capable of alerting the user in a timely manner when the proximity reaches a certain threshold) that the user is able to control the movement of the hand to prevent such physical contact from occurring (Paragraph 5: designed to minimize inadvertent face-hand contact).
For claim 18, the behavior modification system (Paragraph 5: designed to minimize inadvertent face-hand contact) useful for sensing, reminding, alerting, warning and conditioning users to avoid behaviors such as facial self-touching (Paragraph 4: minimizing face-hand contact) to thereby reduce the likelihood and transmission rate of viral infections (Paragraph 2: to help prevent the spread of one or more infectious agents in a human population) taught by Hathorn comprising at least one personal proximity alert device (Nos. 101 and 103) further comprising at least one detector device (proximity determining modules No. 1518 and 1618) and at least one alert notification member (alert generating modules No 1516 and 1616).
For claim 19, the processor of Hathorn may be a digital signal processor (Paragraph 40) and the alert generator may be audible, visual or tactile (Paragraph 25: LED lights, auditory sounds, and vibration).
For claim 20, the Hathorn reference also includes power supplied in its modules (Nos. 1508 and 1608).
For claim 23, the Hathorn reference also includes data storage members (memories Nos. 1506 and 1606).
For claim 25, the Hathorn reference also includes a transmitter/receiver (Nos. 1510 and 1610).
For claim 26, the Hathorn reference also includes a web server (No. 131) and data repository (No. 133) into which data from the users’ local computers may be transmitted and stored (Paragraph 32).  Also, the hand and face modules can be designed to transmit and/or receive information to and from a computer either wirelessly or via direct connection (paragraphs 25 and 26).

Claims 1, 4-8, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kovarik et al [US 2012/0276525] (supplied by applicant).
For claim 1, the personal proximity alert device taught by Kovarik comprises a detection member (sensor No. 16) and an alert notification member (signaling unit No. 24) that communicate cooperatively to activate an audible, visible, or tactile alert to a user (Paragraph 48: an audible response, or vibration, or visible light) whenever a hand of the user is moved toward the face of the user (Abstract: warning the person of undesired hand-to-face contacts).
For claim 4, the sensors of Kovarik typically detect a predetermined distance, called a nominal range, although some sensors allow this range to be adjusted (Paragraph 90).  Preferred embodiments of Kovarik that have a range that can be appropriately adjusted (Paragraph 93) so as not to include other arm movements that would not likely cause risk of face contact.
For claim 5, one embodiment of the Kovarik reference includes a rotatable feature that adjusts not only an on/off position, but also the sensitivity, proximity signals, duration, type of alarm, of the device (Paragraph 38).
For claim 6, Figures 4, 5, 8, and 9 of Kovarik depict the sensors (No. 16) in apparel wearable by the user.
For claim 7, Figures 4 and 5 of Kovarik depicts a cap with sensors embedded.  Figure 14 depicts a necklace with a sensor (No. 16).
For claim 8, one embodiment of Kovarik uses an infrared sensor (Paragraph 111) such that a beam is reflected back to a receiving sensor when an object is within the proximity region.
For claim 15, the sensing device of Kovarik can be embedded in cap or shirt worn by the user (Figures 4, 5, and 9).
For claim 16, the personal proximity alert device of Kovarik detects a finger, thumb, or hand of a user moving into a personal protection zone around the facial area of a user (Abstract: warning the person of undesired hand-to-face contacts) and alerts the user to pending physical contact with the facial area (signaling unit No. 24) of the user before such contact occurs.
For claim 18, the behavior modification system (Paragraph 36: the person can take appropriate actions to modify their behavior) useful for educating, sensing, reminding, alerting, warning and conditioning users to avoid behaviors such as facial self-touching (Abstract: warning the person of undesired hand-to-face contacts) comprises at least one personal proximity alert device (No. 16) further comprising at least one detector device (infrared sensor Paragraph 111) and at least one alert notification member (No. 24).

Claims 1-4, 6-8, 10, and 13-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zarouri [US 2004/0160326].
For claim 1, the personal proximity alert device (Abstract: detects movement of an object 13 near a first body region 11) of Zarouri comprises a detection member (sensor No. 6) and an alert notification member (signaling unit No. 24) that communicate cooperatively (Fig. 2) to activate an audible, visible, or tactile alert (Paragraph 37: audible response, vibration, or visible light) whenever a hand of the user (Paragraph 20:  the object 13 can be an extremity of the animal including a hand) is moved toward the face (Paragraph 19:  the first body region 11 can be a face of the animal 12) of the user.
For claim 2, Figure 1B of Zarouri depicts a second sensor pattern (No. 15B) that is positioned to be more distant from the first body region (Paragraph 25).  Furthermore, the sensor pattern can be a specified distance away from the first body region (Paragraph 29) depending on reaction time requirements of the animal, thereby triggering the alert sufficiently in advance of any physical contact between the hand and face of the user.
For claim 3, the behavior modification system (Title: modifying certain OCD behaviors) taught by Zarouri also includes a power supply (No. 20) and processor (controller No. 22) coupled to the detection member and alert notification member (Fig. 2).
For claim 4, the Zarouri reference describes the different distances (Paragraph 29) that can be chosen (anywhere from 1 to 12 inches) to determine the proximity between the user’s hand and face upon detection.
For claim 6, Figures 1A and 1B of Zarouri depict the alert device (No. 10) worn by the human being.
For claim 7, the sensor assembly (No. 10) of Zarouri may be attachable to a stethoscope, badge or jewelry (Paragraph 22) of a human being.
For claim 8, the sensor (No. 16) of Zarouri may be an infrared sensor (Paragraph 28) such as an infrared emitting diode.
For claim 10, when the extremity is moved away from the first body region (No. 11) of Zarouri, the signaling unit is discontinued (Paragraph 37).
For claim 13, the Zarouri reference also includes a counter (No. 26) that monitors and counts the number of times the signaling unit has been activated due to an object penetrating the first body region (Paragraph 39).
For claim 14, the Zarouri reference includes a counter (No. 26) that monitors and counts the number of times the signaling unit has been activated due to an object moving near the first body region (Paragraph 39).
For claim 15, the sensor assembly (No. 10) of Zarouri can be attached to an apparel (Paragraph 22: stethoscope, badge, jewelry) item worn by the user.
For claim 16, the personal proximity alert device (No. 10) of Zarouri detects a finger, thumb, or hand of a user (Paragraph 20: object No. 13, which may be a hand) moving into a personal protection zone (No. 15) around the facial area (first body region No. 11, face) of a user (No. 12) and alerts the user (No. 24) to pending physical contact with the facial area of the user before such contact occurs (Paragraph 29: anywhere from 1-12 inches from the face).
For claim 17, the person or animal (No. 12) of Zarouri is provided with enough notice to take evasive action to inhibit extremity-to-face contact for inhibiting certain undesired behavioral pattern (Paragraph 36).
For claim 18, the behavior modification system (Paragraph 36: inhibiting certain undesired behavioral pattern) useful for monitoring, sensing, reminding, alerting, warning, and conditioning users to avoid behaviors such as facial self-touching (detects movement of an object 13, an extremity, toward a first body region No. 11, the face) to thereby reduce the likelihood and transmission of viral infections (Paragraph 36: to thereby reduce the likelihood of spreading a virus or bacteria to the mucous membranes) taught by Zarouri comprises at least one personal proximity alert device (sensor assembly No. 10) further comprising at least one detector device (sensor No. 16) and at least one alert notification member (signaling member No. 24).
For claim 19, the system taught by Zarouri also includes a digital controller (controller No. 20) and at least one audible, visual, or tactile alert generator (No. 24; Paragraph 37: audible response, vibration, or visible light).
For claim 20, the Zarouri reference also includes a power supply (No. 20).
For claim 21, the Zarouri reference also includes a timer (clock device No. 27) that can track the timing of when the sensor pattern has been interrupted or penetrated.
For claim 22, the Zarouri reference includes a counter (No. 26).
For claim 23, the sensor assembly of Zarouri can include a computer (No. 23) that interfaces with the sensor assembly (No. 20) to monitor, compile, assimilate, and store data from or to structures of the assembly (Paragraph 24).
For claim 24, in one embodiment of Zarouri, the counter (No. 26) includes a digital readout (Paragraph 39) that can be read by the user or by a doctor.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sigrist Christensen [US 2011/0254682] monitors hygiene compliance in a medical facility.
Haseltine et al [U.S. 10,847,017] constructs an electronic face mask.
Douglas et al [U.S. 10,973,439] presents real-time feedback to the motions of a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
8/19/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687